UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-KSB ¨ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from , 20, to , 20. Commission File Number American Fiber Green Products, Inc. (Exact Name of Registrant as Specified in its Charter) NEVADA 91-1705387 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1618 51st South, Tampa,
